Citation Nr: 1610810	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-43 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, to include as secondary to service-connected cervical spondylosis with status post anterior cervical discectomy and fusion with scar.
 
2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to service connection for spinal lumbar pain and obstructive sleep apnea.  The RO in Pittsburgh, Pennsylvania currently has jurisdiction over the Veteran's claims.

In October 2009, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  He was notified that his Board hearing had been scheduled for a date in October 2015 by way of a September 2015 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board notes that the agency of original jurisdiction (AOJ) characterized the back issue on appeal as being entitlement to service connection for spinal lumbar pain in the September 2007 rating decision and that this issue was adjudicated by the AOJ on a de novo basis.  However, a claim of service connection for a back disability was denied in an unappealed January 2005 rating decision.

Where the claim in question has been finally adjudicated at the AOJ level and not appealed, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claim of service connection for a back disability, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the back issue throughout the appeal, the Board has included the issue of whether new and material evidence has been received to reopen the claim of service connection for a back disability.

The underlying issue of entitlement to service connection for a back disability and the issue of entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back disability was originally denied in a January 2005 rating decision on the basis that there was no medical evidence that this disability had its onset in service, had its onset in the year immediately following service, was otherwise the result of service, or was related to his service-connected cervical spine disability; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  Evidence received more than one year following the January 2005 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's January 2005 rating decision that denied the claim of service connection for a back disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The evidence received since the January 2005 RO decision is new and material and sufficient to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In light of the Board's favorable decision in reopening the claim of service connection for a back disability, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a back disability in a January 2005 rating decision on the basis that there was no medical evidence that this disability had its onset in service, had its onset in the year immediately following service, was otherwise the result of service, or was related to the Veteran's service-connected cervical spine disability.  Specifically, the RO explained that there was no evidence of any complaints of or treatment for diagnosed lumbar problems with spondylolisthesis of L5-S1 in the Veteran's service treatment records or at the time of his separation from service, that he was diagnosed as having lumbar problems in 2004, and that a VA examiner had opined that there was no relationship between the Veteran's back disability and his cervical spine disability.

The Veteran was notified of the RO's January 2005 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the January 2005 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received more than one year following the January 2005 denial includes a March 2007 letter from A.C. Hays, M.D. in which he states that the Veteran had been experiencing severe lower back pain since before his separation from service and that he continued to be treated for severe injuries (including back problems) that were suffered while he was on active duty.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's claimed back disability may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a back disability is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a back disability is reopened, and the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, a February 2012 treatment record from HSK includes a diagnosis of sleep apnea.  Thus, there is competent evidence of current sleep apnea.  The Veteran contends that his sleep apnea had its onset in service and his wife reported in an April 2007 letter that the Veteran had experienced progressively worsening problems with snoring since at least 1990.  Hence, there is competent evidence of current sleep apnea, symptoms of sleep apnea in service, and a continuity of symptomatology in the years since service, suggesting that the Veteran's current sleep apnea may have had its onset in service.  Therefore, VA's duty to obtain an examination as to the nature and etiology of any current sleep apnea is triggered. Such an examination is needed to obtain a medical opinion as to the etiology of the current sleep apnea.

With respect to the claim of service connection for a back disability, a VA examination was conducted in June 2009 and the Veteran was diagnosed as having stable grade 1 anterior listhesis of L5 on S1, progressive degenerative disc disease changes at the same level, and possible narrowing at L1-L2. The physician who conducted the examination initially opined that the Veteran's back disability was not caused by or a result of complaints or injury in service.  He reasoned that the Veteran did not have a specific injury in service, but that the pain began by his history while in service.  In November 2003 (approximately 18 months following service), he was treated for lower back pain and underwent CT and MRI scans of the lumbar spine.  These studies and subsequent records showed a congenital abnormality with a superimposed disk herniation.

The examiner further explained that it would be mere speculation to determine the exact percentage of the Veteran's pain related to his activities in service as opposed to the effects of aging and normal use on his congenital defect.  However, even if the complaints in service were early manifestations of his problem, they did not cause the problem.

A new opinion as to the etiology of the Veteran's claimed back disability is necessary because the June 2009 opinion is, at least in part, based on an inaccurate history.  Although the examiner reasoned that the Veteran did not have a specific back injury in service, he was treated on numerous occasions in service for back pain and spasms and a January 1991 service treatment record indicates that he strained his back while performing sit-ups.  Hence, the June 2009 opinion is partially based on an inaccurate history and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 
Furthermore, the June 2009 opinion is confusing and seemingly contradictory in that the examiner initially opined that the Veteran's back disability was not likely related to service, but the examiner subsequently indicated that it would be mere speculation to determine what portion of the Veteran's pain was related to activities in service and that his complaints in service may have been early manifestations of his current back problems.  Also, no adequate opinions have been provided as to whether the current back disability was caused or aggravated by the Veteran's service-connected cervical spine disability.  See 38 C.F.R. § 3.310 (2015).  Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current back disability.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that his sleep apnea is related to asbestos exposure in service.  His complete service personnel records may contain information that corroborates his alleged exposure to asbestos in service.  Hence, on remand, attempts should be made to obtain the Veteran's complete Official Military Personnel File.

An examination report from Brooke dated on March 22, 2011 indicates that the Veteran was scheduled for additional treatment for his back disability.  The majority of the records from this facility in the file are dated to June 2009, there are only some records from March 2011 in the file, and the treatment record dated on March 22, 2011 is the most recent record from Brooke in the file.  Hence, all additional relevant treatment records from Brooke should be obtained upon remand.

Also, the February 2012 examination report from HSK reflects that the Veteran was treated at that facility for several days for his back disability, but it does not appear that all relevant records from HSK have been obtained.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any additional relevant treatment records from HSK.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability and sleep apnea, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a back disability and sleep apnea from HSK (see the February 2012 examination report from HSK) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.

2.  Obtain and associate with the file all records of the Veteran's treatment from Brooke Army Medical Center dated from June 2009 through the present.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the file all records of the Veteran's treatment from the VA Medical Center in San Antonio, Texas dated from December 2004 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Obtain a copy of the Veteran's complete Official Military Personnel File, including all appraisals of his performance and any records pertaining to asbestos exposure. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile. 

5.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his current back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e., any back disability diagnosed since April 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back problems in service, is related to his physical duties in service, or is otherwise the result of a disease or injury in service?

(b)   Is it at least as likely as not (50 percent probability or more) that the current back disability was caused by the Veteran's service-connected cervical spondylosis with status post anterior cervical discectomy and fusion with scar?

(c)  Is it at least as likely as not (50 percent probability or more) that the current back disability was aggravated by the Veteran's service-connected cervical spondylosis with status post anterior cervical discectomy and fusion with scar?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

(d)  If any current back disability is a developmental or congenital condition, is the condition a developmental/congenital defect or disease?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all back disabilities diagnosed since April 2007, all instances of treatment for back problems in the Veteran's service treatment records, his reported physical duties and activities in service, the reports of a continuity of back symptomatology in the years since service, and the March 2007 letter from Dr. Hays.

The examiner must provide reasons for each opinion given.

6.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any sleep apnea diagnosed since April 2007, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current sleep apnea had its clinical onset in service, is related to the Veteran's reported sleep-related symptoms in service (e.g. snoring, daytime fatigue, and interrupted breathing while sleeping), is related to potential asbestos exposure in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any sleep apnea diagnosed since April 2007, the sleep-related symptoms in service reported by the Veteran and his wife (e.g., snoring, daytime fatigue, and interrupted breathing while sleeping), the Veteran's potential exposure to asbestos in service, and the reports of a continuity of sleep apnea symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

7.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


